EXHIBIT 9
                                                                                      Exhibit 9


The Philadelphia Inquirer: Three Former Philly Election Officers Plead Guilty
January 14, 2016Filed in News, Press Releases
Three former Philadelphia elections officials pleaded guilty Wednesday in Common Pleas Court
to misdemeanor charges of violating the state’s election code and were each sentenced to one
year of probation.
Under a plea deal, felony fraud charges were dropped against Robin Trainor, 56; Laura
Murtaugh, 57; and Cheryl Ali, also 57.
Trainor served as the judge of elections in Juniata Park’s 33d Ward, Fifth Division. Murtaugh
was the minority election inspector in that division.
Ali served as a voting machine inspector in Point Breeze’s 36th Ward.
In the Juniata Park case, prosecutors have said that the District Attorney’s Election Fraud Task
Force was called to the polling station at Castor Avenue and Cayuga Street in last year’s
primary.
According to witnesses, Trainor went into a voting booth while her husband was inside casting a
vote. Afterward, she stepped out of the booth, spoke to Murtaugh, signed the election register
under her 23-year-old son’s name, reset the voting machine, and returned to the voting booth.
Another vote was cast while Trainor and her husband were behind the curtain, prosecutors have
said.
Trainor was not allowed to work as judge of elections because she is a public employee.
Trainor pleaded guilty before Judge Robert Coleman to two misdemeanor charges — failure to
perform duty and falsely holding the position of an election officer. Murtaugh pleaded guilty to
one misdemeanor — failure to perform duty.
The charges against Ali stem from illegal election activity in Point Breeze’s 36th Ward, 10th
Division, during the May 2014 primary.
Ali told investigators she voted on behalf of her mother because she was ill. She also said she
served as machine inspector in the 36th Ward’s Eighth Division in the 2014 general election
although she did not live there.
Ali pleaded guilty to two misdemeanor charges – unlawful assistance in voting and falsely
holding the position of an election officer.
Assistant District Attorney Andrew Wellbrock said afterward that the three defendants will not
be allowed to vote for four years. Any violation of the state’s Election Code disenfranchises a
person for four years starting on the day of conviction, he said.
All three women were represented by the Montoya Shaffer firm. Attorney Zac Shaffer said the
three are no longer serving in their elections posts.
To read the complete article in The Philadelphia Inquirer, please click here.
